UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4806



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AHMAD H. HAMMOUD, a/k/a Sammy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-04-474)


Submitted:   July 31, 2006                 Decided:   August 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Michael S.
Nachmanoff, Assistant Federal Public Defender, Sapna Mirchandani,
Research and Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Nicola J. Mrazek, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following    a    bench    trial,       Ahmad    Hussam      Hammoud   was

convicted for conspiring to distribute 500 or more grams of a

mixture   containing    cocaine.        He   was    sentenced      to    78   months’

imprisonment.     Hammoud appeals both his conviction and sentence,

contending that the evidence was insufficient to sustain a guilty

verdict and that a two-level sentencing enhancement for obstruction

of justice, see U.S.S.G. § 3C1.1, was unwarranted.                            For the

following reasons, we affirm.



                                        I.

           Hammoud owned a gift shop in Ft. Lauderdale, Florida,

where he sold incense, lighters, knives, tasers, “all item[s]

related to pipes,” plastic bags, various types of cutting agent,

scales, and other drug paraphernalia. J.A. 146. Hammoud first met

Anthony   Stroy   in   or   about     October      2003,    when   Stroy      entered

Hammoud’s shop seeking “paraphernalia to help [him] distribute

[his] cocaine.”    J.A. 36.     Hammoud sold Stroy a $400 cocaine press

and   approximately    $1400   in    other    goods,       including     electronic

scales, roughly eight ounces of cutting agent, and roughly one

thousand plastic baggies.            (Cutting agent is used “to stretch

cocaine” and increase the seller’s profit, while a press, also

called a compressor, is used to recompress cocaine once it is mixed

with a cutting agent.       J.A. 39.)    Hammoud admits that he knew Stroy


                                        2
was a drug dealer when he made these sales.     Hammoud packaged and

shipped the items to Stroy’s address in Washington, D.C., in a box

labeled “incense.”    J.A. 57.    He instructed Stroy to identify the

contents as “a dietary supplement” should the police question him

about the shipment.     Id.      While Stroy was at Hammoud’s shop,

Hammoud advised Stroy on what types of cutting agent and what

ratios of cutting agent-to-cocaine to use to augment profits

without customers detecting any difference in drug quality.        He

offered to help Stroy mix and recompress any cocaine that Stroy

had, but Stroy had none with him.        While driving Stroy to the

airport that same day or the next, Hammoud loaned Stroy a canning

machine, a device that conceals drugs and masks their odor.       He

also offered to introduce Stroy to some local drug dealers he

“dealt with [and] trusted” who could sell Stroy cocaine, though no

introductions were ever made.      J.A. 42.

           Over the next several months, Hammoud mailed to Stroy six

or seven more packages of cutting agent, each containing between

eight and ten ounces.   Hammoud did not insist on immediate payment

from Stroy.   He told Stroy to “just Western Union the money” when

Stroy had it; Stroy ultimately ran up a bill of roughly $2700.

J.A. 48.   In late 2003 or early 2004 Stroy unwittingly sold cocaine

to an undercover Drug Enforcement Agency (DEA) agent, Special Agent

Robert Valentine.    Stroy, who intended to “go into business” with

Valentine, suggested that he and Valentine, with Hammoud’s help,


                                    3
“stretch the bricks [of cocaine] out and maybe make an extra

$20,000 or so.”   J.A. 51.   After Valentine expressed an interest in

acquiring a press and cutting agent, Stroy called Hammoud to ask

“if it would be okay if my friend [Valentine] gave him a call.”

J.A. 52.    Hammoud agreed, and he and Valentine subsequently spoke

by phone.

            Hammoud never met with Valentine, however.         He met

instead with Valentine’s associate, a government informant named

Michael Papanicolas, in July 2004.       Hammoud supplied Papanicolas

with free samples of cutting agent, including one labeled “Greasy

Snort” and another labeled “DW” for “Diamond White,” and offered to

take Papanicolas to his house to demonstrate how to mix and

compress cocaine with the cutting agent.         J.A. 70-71, 173-75.

Hammoud further said that he knew drug dealers in the area.

Hammoud used code words during this conversation:       “incense” for

cutting agent and “18-year-old girls” and “20-year-old girls”

(meaning $18,000 and $20,000, respectively) to quote prices for

kilograms of cocaine.    J.A. 72-73.    A week or two later, in August

2004, Papanicolas called Hammoud to order more cutting agent and a

compressor.    Papanicolas indicated that he was “trying to turn

other drug dealers on to the mixture” and that he wanted to be able

to “mix it” himself.    J.A. 81.   Hammoud advised Papanicolas to “put

my incense with your incense” (mix the cutting agent with the

cocaine, in other words); Hammoud also said that Valentine “could


                                    4
show [Papaniocolas] how to do it,” if need be.                      J.A. 81-82.

Papanicolas then sent Hammoud a money order, and Hammoud shipped

the compressor and cutting agent to a post office box in Virginia.

Hammoud and Papanicolas spoke by phone again in September 2004 to

plan a trip to Florida for Papanicolas, during which Hammoud would

sell him a canner and more cutting agent and introduce him to

cocaine suppliers.

            In December 2004 a grand jury in the Eastern District of

Virginia    returned   a   one-count   indictment         against   Hammoud   for

conspiring to distribute 500 grams or more of a mixture containing

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.                      Law

enforcement    officers     arrested       Hammoud   in     January   2005    and

thereafter searched his shop, where they found “various cutting

agents, baggies used to sell street-level narcotics, electronic

scales, [and] various items . . .              used to conceal drugs for

street-level narcotics dealers.”           J.A. 133 (punctuation omitted).

At the one-day bench trial in May 2005, the government presented

testimony from four witnesses:         two DEA agents, Papanicolas, and

Stroy,     Hammoud’s   alleged    co-conspirator           turned     government

cooperator.      The   government      also     introduced      recordings     of

conversations between Hammoud and government agents (Stroy and

Papanicolas) and physical evidence seized from Hammoud’s shop.

After the government rested, Hammoud filed a Rule 29 motion for

judgment of acquittal, which the district court denied.                See Fed.


                                       5
R. Crim. P. 29.      Hammoud then testified as the only defense

witness.   The district court returned a guilty verdict, imposed a

two-level sentencing enhancement for obstruction of justice, see

U.S.S.G. § 3C1.1, and sentenced Hammoud to 78 months’ imprisonment.

Hammoud appeals.



                                   II.

           Hammoud   challenges    the   sufficiency     of   the   evidence

supporting his conspiracy conviction.      In evaluating a sufficiency

challenge, we are obliged to sustain a guilty verdict “‘if there is

substantial   evidence,   taking   the   view   most    favorable    to   the

Government, to support it.’” United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc) (quoting Glasser v. United States,

315 U.S. 60, 80 (1942)). We have defined “substantial evidence” as

“evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”        Id.   In conducting our review, we

examine the cumulative weight of the evidence and leave undisturbed

the factfinder’s credibility determinations.           See id. at 862-63.

           The essential elements of the charged conspiracy are

that:   (1) an agreement to distribute cocaine existed between two

or more persons; (2) the defendant knew of the conspiracy; and (3)

the defendant knowingly and voluntarily joined the conspiracy. See

id. at 857.   Because the gravamen of a conspiracy charge is the


                                    6
agreement to violate the law, “not whether the conspirators have

worked   out   the   details   of       their   confederated   criminal

undertakings,” the government need not prove that a defendant knew

all the details of the conspiracy.        United States v. Mills, 995

F.2d 480, 484 (4th Cir. 1993); see also Burgos, 94 F.3d at 858.

Moreover, knowledge and participation in the conspiracy may be

proved by circumstantial evidence.      United States v. Meredith, 824

F.2d 1418, 1428 (4th Cir. 1987).

          The evidence shows an agreement between Hammoud and Stroy

to distribute cocaine.   (Because Papanicolas participated in the

drug ring only after becoming a government agent, Hammoud cannot be

convicted for conspiring with him.      See United States v. Lewis, 53

F.3d 29, 33 (4th Cir. 1995).)           Hammoud repeatedly sold Stroy

materials used in cutting, weighing, preparing, and bagging cocaine

-- overt acts that he committed knowingly and willingly.           See

Mills, 995 F.2d at 485 n.1 (“[E]vidence of a buy-sell transaction

is at least relevant (i.e. probative) on the issue of whether a

conspiratorial relationship exists.”). Hammoud admits knowing that

Stroy was a drug dealer when he sold Stroy the drug paraphernalia,

and Hammoud’s use of code words (for example, “incense” and “18-

year-old girls”) confirms this knowledge.        Additionally, Hammoud

instructed Stroy how to mix the cutting agent with the cocaine to

increase profitability, directed Stroy to deceive the police about

the cutting agent’s composition and use, loaned Stroy a device to


                                    7
transport and conceal drugs and cutting agent, extended him a line

of credit, and offered to introduce him to local drug dealers.              All

of these actions advanced, or at least were intended to advance,

the conspiracy’s goal of distributing cocaine.            See, e.g., United

States v. Askew, 403 F.3d 496, 502 (7th Cir, 2005) (observing that

sales    on    credit    among    alleged      co-conspirators     is   common

circumstantial evidence of a narcotics conspiracy). That Hammoud’s

sales of paraphernalia to Stroy increased as Stroy’s drug sales

increased is further evidence that Hammoud knowingly and willingly

participated in the conspiracy.             See Meredith, 824 F.2d at 1428

(holding that defendant’s sales of cutting agent and glassine bags

to co-defendants furthered the heroin conspiracy by increasing “the

ring’s   narcotics      sales,”   and   finding   that   such    evidence   was

sufficient to sustain the conspiracy conviction).           Given Hammoud’s

obvious connection to the conspiracy, it is immaterial that he

never sold cocaine himself, for he otherwise facilitated its sale.

See United States v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993) (“It

is of course elementary that one may be a member of a conspiracy

. . . without taking part in the full range of its activities.”).

              For these reasons, we conclude that Hammoud’s conspiracy

conviction was supported by substantial evidence and therefore must

stand.




                                        8
                                   III.

           Hammoud      also   challenges       his   two-level      sentence

enhancement for obstruction of justice based on perjury, U.S.S.G.

§ 3C1.1. This enhancement applies if the sentencing court finds by

a preponderance of the evidence that the defendant (1) gave false

testimony (2) concerning a material matter (3) with the willful

intent to deceive rather than as a result of confusion, mistake, or

faulty memory.    United States v. Sun, 278 F.3d 302, 314 (4th Cir.

2002).    We have cautioned that such an enhancement “does not

automatically apply every time a defendant who testifies at trial

is convicted,” because a defendant’s specific statements on the

stand may have been true, not intentionally false, or immaterial.

Id. (internal quotation marks and citation omitted). In evaluating

an application of the guidelines, we review the district court’s

factual findings for clear error and its legal determinations de

novo.    Id. at 313.

            Although Hammoud admitted knowing that Stroy was a drug

dealer,   he   consistently    denied     all   involvement    in   the   drug

distribution     ring   despite   ample    evidence   that    he    knowingly

attempted to increase the drug ring’s profitability and facilitate

the purchase, transport, and concealment of drugs.            In particular,

Hammoud testified that his cutting agent was worthless, merely

carpet cleaner or “kitchen incense” that could not effectively be

mixed with drugs.        J.A. 172, 178.         Stroy’s and Papanicolas’s


                                     9
testimony directly contradicted this contention, as did Hammoud’s

own words recorded during his telephone conversations with both

men.    Hammoud     further   testified,     contrary   to    Papanicolas’s

testimony and the telephone recordings, that the press could never

be used for cocaine.     Based on these denials, the district court

determined   that   Hammoud   gave   false    testimony      that   concerned

material matters. Having further determined that Hammoud gave such

testimony with “the intent to mislead,” the district court imposed

a two-level enhancement for obstruction of justice.            J.A. 244; see

U.S.S.G. § 3C1.1.

          Hammoud’s challenge to this enhancement is without merit.

The district court did not err in finding that Hammoud committed

perjury at trial.      The materiality of Hammoud’s testimony is,

moreover, plain, as it concerned the heart of the case --             whether

Hammoud was a knowing and willing participant in the conspiracy.

We further leave undisturbed the court’s finding of a willful

intent to deceive because the district court was in the best

position to judge Hammoud’s credibility.           See United States v.

Jones, 356 F.3d 529, 537 (4th Cir. 2004); Sun, 278 F.3d at 314.

Accordingly,   we    reject   Hammoud’s    challenge    to    the    sentence

enhancement for obstruction of justice.

          We therefore affirm the district court’s judgment.               We

dispense with oral argument because the facts and legal contentions




                                     10
are adequately presented in the materials before the court, and

argument would not aid the decisional process.

                                                       AFFIRMED




                               11